UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6120


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

JAMES POWELL, a/k/a James Powell, IV,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:11-cr-00403-FDW-2; 3:14-cv-00483-FDW)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Powell, Appellant Pro Se. Robert John Gleason, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Powell seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate          of    appealability           will      not        issue       absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,     a   prisoner         satisfies       this    standard      by

demonstrating        that      reasonable        jurists       would     find       that     the

district      court’s      assessment    of       the    constitutional            claims    is

debatable     or     wrong.      Slack     v.     McDaniel,       529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Powell has not made the requisite showing.                       Accordingly, we deny

a   certificate      of     appealability        and    dismiss        the    appeal.         We

dispense      with    oral      argument      because       the     facts          and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3